Citation Nr: 0845099	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  01-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including residuals of a myocardial infarction and coronary 
artery disease. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from September 1956 to 
March 1957, from February 1978 to February 1980, from April 
1980 to August 1980, from April 1983 to October 1983, and 
from March 1985 to September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This case has previously been before the Board.  In October 
2003, the Board remanded the case for additional evidentiary 
development.  Following that development, in May 2005, the 
Board denied the veteran's appeal.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In a January 2006 Order, granting a joint motion, the Court 
vacated the Board's decision and remanded the case to the 
Board for further development and readjudication in 
compliance with directives specified.  To comply with the 
joint motion, the Board remanded the case in June 2006 with 
instructions to try to locate and obtain additional service 
medical records and to schedule the veteran for an 
appropriate VA examination.

Thereafter, the Board also requested a medical opinion from a 
cardiovascular specialist with the Veterans Health 
Administration (VHA).  The designated VHA specialist 
submitted his opinion in January 2008.  The Board sent the 
veteran a copy of this VHA opinion, giving him 60 days to 
submit additional evidence or argument in response to it.  
The veteran, through his authorized representative, submitted 
additional argument in response to the VHA opinion.  The case 
is now once again before the Board for review. 




FINDING OF FACT

The veteran's cardiovascular disease, including myocardial 
infarction and coronary artery disease, was first diagnosed 
many years after the veteran's military service ended and is 
unrelated to his service.


CONCLUSION OF LAW

Cardiovascular disease, including residuals of a myocardial 
infarction and coronary artery disease, was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing the relevant factual background, all relevant VA 
laws and regulations, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in March 2004 and July 2006.  These letters 
informed him of the evidence required to substantiate his 
claim and his and VA's respective responsibilities in 
obtaining evidence.  The July 2006 letter also notified him 
of the downstream elements concerning a potentially assigned 
rating and effective date if service connection is eventually 
granted.  In any event, any failure by VA to notify the 
veteran of these elements would be nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.  See also 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Since the 
Board will conclude below that the preponderance of the 
evidence is against his underlying claim for service 
connection, the downstream disability-rating and effective-
date elements of his claims are moot.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO has obtained all 
available medical records identified by the veteran and his 
representative.  After the veteran submitted a service 
medical records dated in 1983, which were not part of his 
service medical records obtained by the National Personnel 
Records Center (NPRC), VA made another attempt in July 2007 
to determine whether any other service medical records 
existed which had not been associated with the claims file.  
However, NPRC found no additional service medical records.  
In addition, VA also requested  medical records from Moncrief 
Army Community Hospital, as identified by the veteran; 
however, that facility notified VA in an August 2006 letter 
that they had no records pertaining to the veteran.  

In addition to obtaining all available medical records, 
numerous VA physicians reviewed the claims file and offer 
opinions as to whether the veteran's cardiovascular disease 
is related to service.  And as part of that development, in 
December 2007 the Board requested an expert medical opinion 
through the VHA to determine whether the veteran's 
cardiovascular disease was related to service - specifically, 
to his treatment for respiratory problems in service.  The 
designated VA cardiologist addressed this question in a 
January 2008 report. And, as mentioned, the veteran has been 
given the opportunity to review this VHA opinion and submit 
additional evidence and/or argument in response to it.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

The veteran has argued that obtaining a VHA opinion was 
unwarranted and merely used for the sole purpose of obtaining 
evidence unfavorable to his claim.  See Mariano v. Principi, 
17 Vet. App. 305, 312 (2003).  The Board disagrees.  In fact, 
the most probative evidence of record prior to the VHA 
opinion was against the veteran's claim.  In other words, 
even if the opinion had not been obtained, the most probably 
outcome would still have been unfavorable to the veteran.  So 
it appears as though the Board had requested a VHA opinion in 
an effort to assist the veteran prove his claim, but, 
unfortunately, the VHA opinion does not support it.  In any 
event, VA has discretion to determine when additional 
information is needed to adjudicate a claim.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (stating that VA has 
discretion to schedule a veteran for a medical examination 
where it deems an examination necessary to make a 
determination on the veteran's claim); Shoffner v. Principi, 
16 Vet.App. 208, 213 (2002) (holding that VA has discretion 
to decide when additional development is necessary); see also 
Mariano.

II.  Factual Background

The veteran's service medical records make no reference to 
cardiovascular disease.  Instead they show that he was treated 
for respiratory problems, with no confirmed cardiac involvement.  
A Service Medical Screening Summary, dated in October 1983, 
states that the data showed that one or more of the criteria for 
clearance for the Over-40 Physical Fitness Program was elevated 
or abnormal, therefore requiring that he be scheduled for "an 
internal medicine or cardiology consultation."  However, it does 
not appear that a cardiology consultation was performed pursuant 
to this request.  

In July 1985, he was seen in the emergency room for complaints of 
shortness of breath.  It was noted that he was moderately 
tachypneic, with scattered wheezes without rales on auscultation, 
and using his accessory muscles of respiration.  He improved 
after being administered two doses of subcutaneous epinephrine 
and intravenous aminophylline and Solu-Medrol.  He was also given 
an inhaler and told to return if his symptoms worsened.  

He returned the following day and was hospitalized for continued 
complaints of shortness of breath and wheezing.  It was noted 
that he had a history of cigarette smoking and seasonal allergic 
rhinitis.  He was treated in the intensive care unit (ICU) with 
intravenous and oral medications and inhalers.  He reportedly did 
reasonably well in the ICU and was moved to a general medical 
unit after two and a half days.  Despite repeated warnings the 
veteran continued to smoke cigarettes in the hospital, which was 
believed to have lengthened his hospital stay.  On the day of his 
discharge from the hospital, he was reportedly still wheezing.  
The diagnosis was bronchial asthma/bronchitis, exacerbated by 
cigarette smoking.  The veteran was discharged from the military 
in September 1985.

In February 1986, the veteran was seen for continued complaints 
of wheezing, shortness of breath, tightness, and decreased 
exercise tolerance.  None of these symptoms, however, was 
attributable to a cardiovascular disorder.

In a January 1990 letter, Dr. M.D. explained that the veteran had 
been suffering from obstructive sleep apnea since 1985 and that 
the previous diagnosis of bronchial asthma had been erroneous.  
In addition, an April 1990 VA examination report noted that the 
veteran had no cardiac problems, as X-ray revealed no evidence of 
active intrathoracic disease, an electrocardiogram (EKG) showed a 
normal sinus rhythm, and a physical examination revealed that his 
heart was not enlarged, had a regular sinus rhythm, and had no 
murmurs. 

In August 1992, the veteran was hospitalized at a VA facility for 
increasing dyspnea on exertion.  Following further evaluation, 
including pulmonary function testing, it was determined he had a 
mild restrictive ventilatory defect with a volume response to 
bronchodilators.  It was recommended he continue receiving 
treatment for that.  In November 1992, the Chief of the Pulmonary 
Section at a VA hospital reviewed the veteran's medical records.  
He noted that a VA sleep study in July 1990 had shown no evidence 
of significant sleep disordered breathing.  He also noted that 
further evaluation had concluded the veteran may have had very 
mild exercise induced asthma and that the majority of his 
pulmonary function test abnormalities were most likely a result 
of his obesity.  

In July 1998, the veteran had a comprehensive evaluation at the 
Jacksonville, Florida, Mayo Clinic.  A pulmonary specialist 
carefully reviewed the history of the veteran's respiratory 
manifestations and concluded his condition presented a complex 
clinical picture that included a form of globus hystericus.  He 
also indicated that repeatedly normal imaging studies, as well as 
the veteran's relatively normal pulmonary function and his 
failure to respond to agents directed at his asthma, lent support 
to that diagnosis.  

In December 1998, the veteran was hospitalized after suffering an 
acute myocardial infarction.  It was noted the veteran had a 
history of hypertension, hypercholesterolemia, and a questionable 
history of asthma.  No opinions as to etiology were provided.

In a December 1999 statement, Dr. G.R. noted he had been the 
veteran's primary cardiologist since December 1998.  Dr. G.R. 
opined that that the veteran did not have significant bronchial 
asthma and that more likely some of his breathing problems were 
due to an underlying coronary disease, which became clinically 
more evident with his myocardial infarction.  In an October 2000 
statement, Dr. G R. reiterated his opinion that the veteran's 
breathing difficulties were due to underlying coronary artery 
disease.  In support of his opinion, Dr. G.R. explained that 
after percutaneous revascularization in September 2000 the 
veteran's symptoms of dyspnea had completely resolved.  Dr. G.R. 
thus concluded that, without question, the veteran's dyspnea was 
predominantly due to underlying coronary artery disease and not 
pulmonology pathology.

A May 2003 VA examination report summarized the medical evidence 
of record and noted that, given the significance of the veteran's 
respiratory/severe obstructive sleep apnea documented by an 
October 2002 sleep study, it was more likely the respiratory 
disorder was secondary to obstructive sleep apnea possibly dating 
back to 1985.  It was also noted that, given the veteran's 
ejection fraction was slightly reduced at 50 percent, it was 
reasonable to suggest that his cardiovascular disease contributed 
to his respiratory symptoms.  However, the VA examiner did not 
indicate that the veteran's cardiovascular disease was caused or 
aggravated by his respiratory symptoms.  

In correspondence dated in September 2004, Dr. G.R. noted the 
veteran had an extensive history of coronary artery disease, and 
that each time he had recurrent problems with myocardial ischemia 
and active coronary or graft disease, his initial presenting 
symptom had been dyspnea.  Dr. G.R. stated that "[u]ndoubtedly 
he had cardiovascular disease even back in 1985, likely counting 
for at least some, if not all of his respiratory symptoms during 
military service."

In September 2004, another VA examiner reviewed the veteran's 
complete claims file and recorded his medical history is detail.  
Specifically, he noted that, during the 1985 hospitalization for 
treatment of bronchial asthma, the veteran responded well to 
therapy classically used for an asthma exacerbation.  He also 
noted the veteran's long history of cigarette smoking and his 
diagnosis of hypertension in 1989, which, the examiner explained, 
is a well known factor in the development of coronary artery 
disease.  Finally, the examiner commented that he could find no 
substantial evidence to support Dr. G.R.'s statement that, 
"undoubtedly he had cardiovascular disease even back in 1985, 
likely accounting for at least some, if not all of his 
respiratory symptoms during his military service."  The VA 
examiner concluded that the veteran's "well documented medical 
conditions including bronchial asthma, tobacco abuse, and 
obstructive sleep apnea ... were responsible for [his] respiratory 
symptoms during his military service.  There is no data to 
support cardiovascular disease as accounting for any of the 
veteran's respiratory symptoms during military service."  
        
Dr. G.R. wrote again in May 2006, indicating he had reviewed the 
medical records from 1985 and 1986, as well as VA compensation 
examination reports, and concluded those records did not alter 
his opinion that it was as likely as not the veteran had 
cardiovascular disease as far back as 1985, "likely accounting 
for at least some of his respiratory symptoms during his military 
service."  Dr. G.R. said he based his opinion on his 
professional experience as a cardiologist for 10 years.  
        
The case was referred to another VA physician in May 2007 for a 
medical opinion.  That examining physician also reviewed the 
veteran's claims file and set forth his medical history in some 
detail.  In particular, the examiner commented that the treatment 
given the veteran during the 1985 hospitalization - "repeated 
doses of beta adrenergic medications, especially injections of 
subcutaneous adrenaline" - would have been "absolutely 
contraindicated" and "a severe act of bad practice leading most 
likely, in this examiner's opinion, to arrhythmias and/or 
extensive myocardial infarction, and possibly even death," had 
there been "serious coronary risk" at the time.  Accordingly, 
the examiner disagreed with the opinion by Dr. G.R.  The examiner 
concluded there was "nothing to suggest any correlation between 
the symptoms the veteran presented with, with his 1985 history of 
onset of asthma, versus his myocardial infarction in civilian 
life thirteen years later."  The VA examiner indicated he was 
basing his opinion on his 30 years' experience as a physician.  

Pursuant to the Board's VHA request, the Chief of the 
Cardiology Section at a VA hospital submitted a medical 
opinion in January 2008 in which he indicted that he had 
reviewed the entire claims file, including the favorable 
opinions provided by Dr. G.R.  Based on his review, the VA 
physician concluded that the likelihood the veteran's episode 
of dyspnea in 1985 was due to clinically manifest coronary 
artery disease is very low.  The physician explained that 
coronary atherosclerosis (a clinical finding) was most likely 
present in service, but that coronary artery disease is a 
chronic process that develops over decades.  The physician 
opined, however, that it is unlikely the veteran's symptoms 
in 1985 were due to a hemodynamically significant coronary 
stenosis for the following reasons:

1.	The appellant in 1985 presented with purely respiratory 
symptoms, which acutely did respond to standard 
treatments for respiratory disease.

2.	While shortness of breath and dyspnea on exertion can 
represent ischemia, this symptom complex is typically 
associated with women, the elderly, and patients with 
long-standing and/or poorly controlled diabetes.  The 
appellant at the time in question was young (47 years 
old), male, and not a diabetic. 

3.	While it is asserted that the appellant presents with 
atypical symptoms of shortness of breath and dyspnea on 
exertion, it is well documented in the medical record 
that the appellant also suffered from "chest pain" 
during [h]is episodes of ischemia at least up until June 
2002, making it unlikely that a young, non-diabetic male 
would not have any symptoms of chest pain in 1985. 

4.	It is unlikely that the appellant would have 
hemodynamically significant coronary disease in 1985, 
presenting essentially with an acute coronary syndrome 
at that time, and go untreated and not have another 
event until 13 years later in 1998. 

The physician explained that, unfortunately, it is impossible 
to say with absolute certainty what happened in 1985 with out 
definitive studies - either serologic (evidence of myocardial 
necrosis by cardiac biomarkers), angiographic, or pathologic.  
The physician then added that medicine is not an exact 
science and that disease processes do vary by individuals; 
however, he stated "the likelihood that the episode in 
question [, in 1985,] was due to clinically manifest coronary 
artery disease is very low in my opinion." 

III.  Analysis

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases, including hypertension and coronary artery disease, 
will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 10 percent) 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.   §§ 3.307, 3.309 
(2007).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
cardiovascular disease, including residuals of a myocardial 
infarction and coronary artery disease.  The most probative 
evidence, as outlined above, indicates that the veteran's 
respiratory problems in service were not due to 
cardiovascular disease, which developed many years after 
service. 

The Board places significant probative value on the service 
medical records, none of which makes any reference to 
cardiovascular disease.  The 1985 hospitalization records clearly 
show that the veteran's respiratory problems were attributable to 
a diagnosis of bronchial asthma or bronchitis, which was 
aggravated by the veteran's cigarette smoking.  Parenthetically, 
the Board notes that service connection has previously been 
established for the veteran's respiratory disorder - initially 
identified as bronchial asthma until being properly identified as 
obstructive sleep apnea - and that this issue is not on appeal 
before the Board at this time.  Thus, in the absence of a chronic 
cardiovascular disorder in service, the service medical records 
provide highly probative evidence against the claim.  See Struck 
v. Brown, 9 Vet. App. 145 (1996).

In addition to the service medical records, the Board finds that 
the most probative post-service medical records also provide 
compelling evidence against the veteran's claim, indicating that 
his respiratory problems in service are unrelated to his 
cardiovascular disease which was first diagnosed many years after 
service.  First, the Board notes that there is no evidence of 
cardiovascular disease during the one year presumptive period 
after his separation from active duty in September 1985.  
Consequently, service connection for cardiovascular disease is 
not warranted on a presumptive basis.  38 C.F.R. § 3.307, 3.309.  

Indeed, there is no evidence of cardiovascular disease until many 
years after his military service had ended.  Of particular 
relevance, the April 1990 VA examination report found no cardiac 
problems, as chest X-rays and an EKG were entirely normal.  The 
record also indicates that hypertension, listed as a one factor 
in the veteran's development of cardiovascular disease, was first 
identified in 1989, and that his myocardial infraction was not 
until 1998.  These lengthy periods between service and the onset 
of hypertension and coronary artery disease provide additional 
evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability).

The only medical evidence linking the veteran's cardiovascular 
disease to in-service respiratory problems are the opinions 
provided by Dr. G.R., his private cardiologist.  The Board, 
however, places greater probative value on the opinions provided 
by three different VA physicians, each of whom found that the 
veteran's cardiovascular disease was unrelated to service, and 
that his respiratory symptoms in 1985 were not an early 
manifestation of heart disease.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994) (holding that the Board must provide adequate statement of 
reasons and bases for rejecting any favorable evidence).

The major deficiencies which significantly compromise the 
probative value of Dr. G.R.'s opinions are that they are not 
supported by sound rationale and are inconsistent with the 
medical evidence.  For example, in his December 1999 opinion, Dr. 
G.R. merely concluded that the veteran's underlying breathing 
problems were due to an underlying coronary artery disease, with 
no supporting rationale for this conclusion.  In his October 2000 
opinion, he attempted to support his opinion by pointing out that 
the veteran's dyspnea had completely resolved in September 2000 
after percutaneous revascularization was performed, which he 
believed clearly showed that the veteran's dyspnea was 
predominantly due to underlying coronary artery disease and not 
pulmonology pathology.  In his September 2004 opinion, he made a 
similar observation that every time the veteran was seen for 
active coronary disease, his initial symptom had been dyspnea.  

Dr. G.R., however, appears to have completely ignored much of 
the evidence that conflicts with his conclusion.  For 
example, Dr. G.R. did not address the following facts: the 
absence of a cardiovascular diagnosis in service; the fact 
that the veteran responded well in 1985 to therapy 
classically used for asthma; that the veteran did not report 
chest pain or other cardiovascular symptoms in 1985, or at 
any other time in service; that both chest X-rays and an EKG 
performed in April 1990 were entirely normal; and that a VA 
pulmonologist in November 1992 attributed the veteran's 
respiratory problems to obesity.

It thus appears that Dr. G.R. did not apply valid medical 
analysis to the significant facts of this case in reaching 
his conclusion that the veteran's cardiovascular disorder had 
it onset in service.  Nieves-Rodriguez v. Peake, No. 06-3012 
(Dec. 1, 2008).  Consequently, Dr. G.R.'s opinions are of 
limited probative value in this case.  The Board also points 
out that the Court has expressly rejected a rule that the 
opinions of private treating physicians are entitled to 
presumptively greater weight in evaluating veterans' claims.  
See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); see 
also D'Aries V. Peake, 22 Vet. App. 97, 106 (2008).

In contrast, the Board places significantly greater probative 
value on the opinions provided by three different VA physicians, 
all of which are supported by sound rationale, are consistent 
with the evidence of record, and specifically address the 
shortcomings of Dr. G.R.'s opinions.  In this regard, a VA 
physician in September 2004 reviewed the pertinent medical 
history before concluding: "[T]here is no data to support 
cardiovascular disease as accounting for any of the veteran's 
respiratory symptoms during military service."  In reaching this 
conclusion, the VA physician pointed out that there was no 
evidence of cardiovascular disease in 1985, as the veteran 
"responded well to therapy classically used for an asthma 
exacerbation."  The VA physician then pointed out that the 
veteran's risk factors for heart disease included a long history 
of cigarette smoking and his diagnosis of hypertension in 1989, 
neither of which were mentioned by Dr. G.R.  He then commented 
that he could find no substantial evidence to support Dr. G.R.'s 
conclusion that the veteran's cardiovascular disease dated back 
to 1985.

Another VA physician offered a similar explanation in May 
2007, again after reviewing the pertinent medical history.  
Based on his review of the medical records, he concluded 
there was "nothing to suggest any correlation between the 
symptoms the veteran presented with, with his 1985 history of 
onset of asthma, versus his myocardial infarction in civilian 
life thirteen years later."  The VA physician pointed out 
that the treatment given during the veteran's 1985 
hospitalization - "repeated doses of beta adrenergic 
medications, especially injections of subcutaneous 
adrenaline" - would have caused significant damage, possibly 
even death, if the veteran's symptoms were due to 
cardiovascular disease, as claimed by Dr. G.R.  Again, this 
fact was never acknowledged by Dr. G.R.  The VA physician 
thus concluded that the veteran's cardiovascular disease did 
not date back to 1985.

And lastly a third VA physician (cardiologist) in January 
2008 also disagreed with Dr. G.R.'s opinion that the 
veteran's cardiovascular disease had its onset in service.  
The specialist provided the following detailed rationale in 
support of his opinion:  (1) In 1985 the veteran presented 
with purely respiratory symptoms, which responded to standard 
treatments for respiratory disease; (2) while shortness of 
breath and dyspnea on exertion can represent ischemia, this 
symptom complex is typically associated with women, the 
elderly, and patients with long-standing and/or poorly 
controlled diabetes, but the veteran was a young, non-
diabetic male in 1985; (3) while it is asserted that the 
veteran presented with atypical symptoms of shortness of 
breath and dyspnea on exertion, it is well documented in the 
medical record that the veteran also suffered from "chest 
pain" during his episodes of ischemia at least up until June 
2002, making it unlikely that a young, non-diabetic male 
would not have any symptoms of chest pain in 1985; and (4) it 
is unlikely that the veteran would have hemodynamically 
significant coronary disease in 1985, presenting essentially 
with an acute coronary syndrome at that time, and go 
untreated and not have another event until 13 years later in 
1998. 

The Board places significant probative value on these 
opinions, as they are based on an accurate review of the 
pertinent medical history, are consistent with the evidence 
of record, and are supported by sound rationale, unlike Dr. 
G.R.'s opinions which fail to mention many of the significant 
facts relied on by the VA physicians.  See Owens, 7 Vet. App. 
at 433 (1995); See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).  In short, the most probative medical 
evidence does not support the veteran's claim that his 
cardiovascular disease had its onset in service. 

In addition to this medical evidence, the Board has also 
considered the veteran's lay statements in support of his 
claim.  Although he may well believe that his cardiovascular 
disease had its onset in service, as a layman without any 
medical training and expertise, he simply is not qualified to 
render a medical opinion concerning the etiology of a 
cardiovascular disorder.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  He is only competent to comment on symptoms 
(e.g., dyspnea and chest pain) he may have personally 
experienced, but not the cause of them.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. 
§ 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

It is worth mentioning that the veteran's cigarette smoking 
has been identified as one factor in his development of 
cardiovascular disease, and that the record indicates he was 
smoking in service.  Therefore, the Board has considered the 
argument that he became nicotine dependent in service, which 
ultimately caused his cardiovascular disease.  Since, 
however, he filed his claim in December 1999, service 
connection based on the use of tobacco products while in the 
military is expressly precluded.  Legislation was enacted 
prohibiting service connection for a death or disability on 
the basis that it resulted from an injury or a disease 
attributable to the use of tobacco products by a claimant 
during his military service, which applies to all claims 
filed after June 9, 1998.  See 38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2008).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for cardiovascular disease, including residuals of 
a myocardial infarction and coronary artery disease.  As the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R.§ 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).  Thus, the Board has no 
discretion and must deny this claim.


ORDER

Entitlement to service connection for cardiovascular disease, 
including residuals of a myocardial infarction and coronary 
artery disease, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


